Citation Nr: 0712308	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  99-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for muscle strain of the 
left shoulder and neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active duty service from November 1970 to 
August 1973.

This matter comes before the Board pursuant to an August 2004 
order of the Court of Appeals for Veterans Claims.  That 
order granted the parties' Joint Motion to partially vacate 
and remand a March 2004 Board decision that found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for muscle strain of the neck and 
back.  Following the Court Order, in October 2004, the Board 
remanded this claim.  In April 2006, the Board reopened the 
claim and remanded the issue on the merits for additional 
action.  The case has been returned to the Board for further 
appellate consideration.


FINDING OF FACT

The evidence is in equipoise as to whether muscle strain of 
the left shoulder and neck is related to injury in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
muscle strain of the left shoulder and neck was incurred in 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in November 2004 and April 2006.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).


Factual Background

The appellant contends, in essence, that during service, he 
had an injury to the left shoulder and neck area, which has 
been continuously problematic since service. He contends that 
the service medical record noting a right shoulder injury was 
in error, and that his right shoulder was mistakenly listed.  
In a January 1974 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
neck and shoulder disorders, and the denial was upheld in a 
May 1974 Board decision.  The claim has been reopened during 
the current appeal.  

Service medical records include the veteran's August 1970 
entrance examination report and August 1973 separation 
examination report.  While these do not contain any 
complaints, findings, or diagnosis related to the left 
shoulder or neck, others do indicate that he suffered over-
exertion and strain of the right upper extremity in September 
1971 for which he was given Valium and Darvon and placed on 
light duty for a week.  In April 1973, he twisted his neck 
while wrestling.  He was given Darvon and valium for 
stiffness.  

In November 1973 the veteran filed a claim for service 
connection for neck and shoulder injuries, citing treatment 
in October 1971 at Luke Air Force Base in Arizona.  Later in 
November 1973 he filed another claim for service connection 
listing the disability as strained muscle of left shoulder 
and left side of neck occurring in October 1971.  He 
indicated additional injury occurred in February 1973.  In a 
certificate dated in December 1973, Neil A. Macdonald, M.D., 
noted that the veteran was examined in October 1973 at which 
time he reported he hurt his neck and shoulder while in 
service.  He also noted that the veteran reported that he 
went to sick call in October 1971.  The veteran reported 
present pain.  The diagnosis was dorsal neuritis.  

A report of VA examination dated in December 1973 reflects 
that the veteran reported he injured his neck and back 
working with 500 pound bombs in Phoenix in service.  He 
reported he had pain in the left shoulder and back since then 
and that it would crack.  The veteran reported that hard work 
in which he used his left arm, such as shoveling grain, 
elicited a very painful shoulder.  At less activity pain was 
also felt in the left shoulder.  X-rays showed degenerative 
changes of the dorsal spine but normal shoulders and cervical 
spine.  The diagnosis included muscle strain left shoulder 
and neck.  

VA examination in June 1999 and VA treatment records dated 
from November 2000 to March 2002 do not show medical evidence 
of a link between the muscle strain of the neck and left 
shoulder and service.  The veteran has nonetheless continued 
to maintain that he has current left shoulder and neck muscle 
strain that is related to service.  He maintains that the 
service medical records mixed up the shoulder involved.  

A statement from Merit Care Clinic, Valley City Family 
Practice, dated in December 2004, is authored by physician's 
assistant Roger R. Preszler, MSPAC.  Mr. Preszler notes the 
veteran's reported history of trauma to the left shoulder and 
neck related to loading 500 pound dummy bombs in service in 
1971.  The examination revealed no cervical pain with 
palpation but was positive for pain in the left shoulder.  
The examiner noted that X-rays revealed unremarkable right 
shoulder but left shoulder acromioclavicular separation, 
probably due to old injury in service.  No other injury was 
reported.  The radiology report revealed mild degenerative 
changes involving the left shoulder joint.  The impression 
was post acromioclavicular separation left shoulder.  Mr. 
Preszler opined that the veteran probably suffered from the 
results of this shoulder separation since service, based on 
X-rays and the reported history.  

The veteran was afforded a VA orthopedic examination in 
September 2006.  The examiner was asked to offer an opinion 
as to whether it is at least as likely as not that the 
current muscle strain of the left shoulder and neck were 
related to service as claimed by the veteran.  The 
examination report, authored by a physician and a physician's 
assistant, indicates the file was reviewed.  The physical 
examination and X-rays yielded an impression of mild 
degenerative changes of both shoulders in the 
acromioclavicular joints and humeral heads with no other bony 
abnormalities or fractures seen.  Cervical spine X-ray 
revealed degenerative changes.  The opinion was that it was 
plausible that the cervical spine and left shoulder 
conditions were related to the trauma noted in service.  The 
examiner noted that it is possible that the shoulder could 
have been misidentified in service.  The report noted that 
this possibility coupled with the veteran's consistent report 
of the left shoulder injury over many years added weight to 
his claim.  The examine report indicates that, beyond that, 
without hard evidence of injury to the left shoulder in 
service, an opinion could not be rendered by that examiner 
without resort to speculation.  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran contends that he injured his left shoulder, not 
his right shoulder, and neck in service.  He has maintained 
this since November 1973, three months after service.  The 
evidence clearly shows that the veteran has been diagnosed 
with a variety of left shoulder and neck problems since the 
diagnosis of muscle strain of the left shoulder and neck on 
the December 1973 VA examination.  The Board notes that Dr. 
Macdonald noted neck pain and general shoulder pain in 
October 1973, not specifying which shoulder.  Yet, this was 
submitted in conjunction with the claim specifying injury to 
and pain in the left shoulder.  (A finding of arthritis of 
the left shoulder and neck did not appear for many years, 
well outside of the presumptive period.)  While it is 
undisputed that the veteran worked around explosives and 
bombs in his capacity as a munitions maintenance specialist, 
the shoulder listed in service is the right shoulder.  
Certainly the veteran was treated when he injured his right 
shoulder in 1971, and when he twisted his neck in 1973.  

The Board observes that the veteran has steadfastly 
maintained, over the many years since service, that it was 
his left rather than his right shoulder that was injured in 
1971.  It is of course possible that the right shoulder was 
written down accidentally instead of the left shoulder in 
1971.  This was noted by the VA examiner in 2006.  This 
examiner also noted that possibility of the right shoulder 
being transposed instead of the left shoulder in 1971, 
coupled with the veteran's consistent complaints as to the 
left shoulder since 1973, strengthened the veteran's case, in 
the examiner's medical opinion.  This opinion was formed 
following examination of the veteran and review of the entire 
record.  The Board also notes the observations by Mr. 
Preszler as to the acromioclavicular joint separation on the 
left and normal right shoulder in 2004 as further evidence 
consistent with the veteran's theory.  

In sum, although the evidence is not wholly unequivocal in 
the veteran's favor, it is judged by the Board to be in 
equipoise, or evenly balanced.  Considering the doctrine of 
reasonable doubt; service connection is warranted in this 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).  Hence, the appeal is granted.


ORDER

Service connection for muscle strain of the left shoulder and 
neck is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


